     Case 1:20-cv-00191-JTN-SJB ECF No. 18 filed 09/15/20 PageID.69 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


LENORE ELLEN WALTERS,

                Plaintiff,                                    Hon. Janet T. Neff

v.
                                                              Case No. 1:20-cv-191
CHALLENGE MAUFACTURING
COMPANY,

            Defendant.
____________________________________/

                             REPORT AND RECOMMENDATION

         This matter is before the Court on Defendant’s Motion to Dismiss. Defendant argues that

this lawsuit is an attempt to relitigate, and duplicative of, a prior lawsuit in this Court. (ECF No.

14.) Pursuant to 28 U.S.C. § 636(b)(1)(B), I recommend that Defendant’s motion be GRANTED.

                                       I. BACKGROUND

         On May 13, 2019, Plaintiff, who was then and presently remains employed by Defendant,

filed a complaint in this Court, captioned Lenore Ellen Walters v. Challenge Manufacturing, No.

1:19-cv-377 (the 2019 Case), alleging that Defendant discriminated against her and created a

hostile work environment based on her age. (ECF No. 1.) Early in the 2019 Case, Plaintiff filed

documents purporting to supplement her initial claims alleging additional incidents of age

discrimination and harassment. She also alleged that she had been subjected to unlawful retaliation.

On May 15, 2019, Plaintiff supplemented her complaint with documents that, she alleged,

demonstrated the same pattern of age discrimination and retaliation relating to her recent transfer

to the “Autos” Department. (2019 Case, ECF No. 6-1 at PageID.15–16.) On June 17, 2019,

Plaintiff filed an additional supplement which contained documents pertaining to her original
  Case 1:20-cv-00191-JTN-SJB ECF No. 18 filed 09/15/20 PageID.70 Page 2 of 8




claims, as well as additional allegations of age discrimination, retaliation and harassment from

May and June 2019. (2019 Case, ECF No. 7.) Plaintiff’s supplement referenced “EEOC Retaliation

Case 471-2019-03283” and contained documents relating to that complaint that Plaintiff had

recently filed with the Equal Employment Opportunity Commission (EEOC). (Id. at PageID.45;

ECF No. 7-1 at PageID.4–74.)

       Defendant deposed Plaintiff on February 19, 2020. During the deposition, counsel explored

all of Plaintiff’s previous allegations in the 2019 Case, up to and including Plaintiff’s May 2019

transfer from the Production Department to the Quality Department. (2019 Case, ECF No. 40-3.)

On February 24, 2020, the parties participated in voluntary facilitative mediation. (2019 Case, ECF

No. 38.) On March 6, 2020, Defendant filed a motion for summary judgment addressing Plaintiff’s

allegations of discrimination, harassment, and retaliation through 2019. (2019 Case, ECF No. 40.)

Defendant specifically discussed Plaintiff’s 2019 EEOC complaint alleging retaliation and cited

Plaintiff’s deposition testimony relating to those allegations. (Id. at PageID.245; ECF No. 40-3 at

PageID.350–72.) Plaintiff filed her response to the motion on May 28, 2020, and thus, had an

opportunity to address Defendant’s arguments. (2019 Case, ECF No. 43.) On June 17, 2020, I

issued a Report and Recommendation recommending that Defendant’s motion for summary

judgment be granted as to all claims, including Plaintiff’s retaliation claim arising out of the events

that occurred in 2019. (2019 Case, ECF No. 46.)

       Plaintiff filed the instant case on March 3, 2020—three days before Defendant filed its

motion for summary judgment in the 2019 Case and about a week after the mediation occurred.

Plaintiff’s complaint contains many of the same allegations that were at issue in the 2019 Case,

including those regarding her transfer into a new department and the harassment she experienced

following her transfer. (ECF No. 1 at PageID.3–5.) Plaintiff also alleged that she filed her


                                                  2
  Case 1:20-cv-00191-JTN-SJB ECF No. 18 filed 09/15/20 PageID.71 Page 3 of 8




complaint in this case after the mediator in the 2019 Case allegedly told her about missteps that

she had made in that case. (Id. at PageID.4.)

                                        II. DISCUSSION

       Defendant moves for dismissal of this case pursuant to Federal Rule of Civil Procedure

12(b)(6) on the grounds that it amounts to improper claim splitting and duplicative litigation. A

defendant may properly raise these arguments, which amount to affirmative defenses, in a Rule

12(b)(6) motion. See Jackson v. Michigan, 1:13-CV-74, 2013 WL 5147697, at *4 (W.D. Mich.

Sept. 12, 2013) (noting that “the Sixth Circuit routinely authorizes review of a res judicata defense

on [a] motion to dismiss under Rule 12(b)(6)”); Apseloff v. Family Dollar Stores, Inc., No. 1:06-

CV-133, 2006 WL 1881283, at *1–2 (S.D. Ohio July 6, 2006) (noting that courts permit defendants

to raise the affirmative defense of res judicata by way of a Rule 12(b)(6) motion). Rule 12(b)(6) is

appropriate for such defenses “because the district court can take judicial notice of other court

proceedings without converting a motion to dismiss to a motion for summary judgment.”

Jackson, 2013 WL 5147697, at *4 (citing Buck v. Thomas M. Cooley Law Sch., 597 F.3d 812, 817

(6th Cir. 2010)). Here, the Court may notice its own proceedings.

       Claim splitting—a species of the doctrine of res judicata—occurs where a party brings two

different suits presenting two different theories based on the same set of facts. Wilkins v. Jakeway,

183 F.3d 528, 535 (6th Cir. 1999) (citing Restatement (Second) of Judgments § 24, 25 cmt. a, d).

Res judicata, or more precisely here, claim preclusion, provides that “a final judgment on the merits

of an action precludes the parties or their privies from relitigating issues that were or could have

been raised in a prior action.” Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995). As the

Sixth Circuit has explained, “[e]ssentially, claim splitting is the same as res judicata, but with a

presumption of a final judgment instead of an actual final judgment.” Waad v. Farmers Ins. Exch.,


                                                 3
  Case 1:20-cv-00191-JTN-SJB ECF No. 18 filed 09/15/20 PageID.72 Page 4 of 8




762 F. App’x 256, 260 (6th Cir. 2019) (citing In re Alfes, 709 F.3d 631, 638 (6th Cir. 2013)). The

doctrine applies when no final judgment has been entered in the first suit, but the first suit would

bar the second suit if it were final. Id. The rule against duplicative litigation is related to the

doctrine of res judicata. See Waad, 762 F. App’x at 260 (quoting Curtis v. Citibank, 226 F.3d 133,

138 (2d Cir. 2002)). Under this doctrine, a district court may “‘stay or dismiss a suit that is

duplicative of another federal court suit’ using ‘its general power to administer its docket.’” Id.

quoting Curtis, 226 F.3d at 138 (citing Colorado River Water Conservation Dist. v. United States,

424 U.S. 800, 817 (1976)).

       Defendant argues that the rule against claim splitting applies in this case because, if the

Court enters a final judgment in the 2019 Case, all of the requirements will be met for claim

preclusion to apply in this case. Those elements are: (1) a final decision on the merits in the first

action by a court of competent jurisdiction; (2) a second action between the same parties or their

privies; (3) an issue is raised in the second action that was actually litigated or should have been

litigated in the first action; and (4) an identity of claims between the two actions. Heike v. Central

Mich. Univ. Bd. of Trs., 573 F. App’x 476, 480 (6th Cir. 2014) (citing Sanders Confectionery

Prods., Inc. v. Heller Fin. Inc., 973 F.2d 474, 480 (6th Cir. 1992)). Defendant argues that this case

is similar to Barr v. Board of Trustees of Western Illinois University, 796 F.3d 837 (7th Cir. 2015),

in which the Seventh Circuit held that res judicata barred the plaintiff’s second action, even though

the plaintiff did not file her second EEOC complaint and receive her right-to-sue letter until after

she had filed the first lawsuit. Id. at 840. The plaintiff’s first lawsuit, which was dismissed with

prejudice for failure to prosecute, alleged that the defendant’s nonrenewal of her contract was

retaliation for the plaintiff’s complaint about racial discrimination. The plaintiff’s second lawsuit

alleged that the defendant retaliated against her based on her prior EEOC complaint and engaged


                                                  4
  Case 1:20-cv-00191-JTN-SJB ECF No. 18 filed 09/15/20 PageID.73 Page 5 of 8




in sex and age discrimination in not renewing her contract. The court said that, even though the

second lawsuit presented discrimination claims and a different theory of retaliation than the first

lawsuit, the plaintiff improperly split her claims because both suits arose out of the defendant’s

decision not to renew the plaintiff’s contract. As for the exhaustion requirement, the court noted

that it had “repeatedly explained that a plaintiff in this situation—that is, a discrimination claimant

who is waiting for a right-to-sue letter on new claims that are factually linked to an earlier suit—

can easily ask the district court to stay the first case until the EEOC letter arrives.” Id. Defendant

argues that the circumstances here are even more compelling than those in Barr for application of

claim preclusion because Plaintiff made the same allegations in the 2019 Case that she makes in

this case and those allegations were litigated on the merits.

       Plaintiff responds that claim preclusion is inapplicable because this case relates to events

that occurred after Plaintiff filed the 2019 Case. She argues that she could not have asserted her

retaliation claim in the 2019 Case prior to December 2019, when she received her right-to-sue

letter on the May 2019 retaliation claim, because the Court lacked jurisdiction over the claim.

Plaintiff further argues that, even had she filed a motion to amend or supplement her complaint,

she would not have had sufficient time to conduct discovery on that claim. Plaintiff also contends

that, because her claim arose after she filed the 2019 Case, she was not required to file a motion to

supplement but instead had the option of filing a new case. In this regard, she argues that Barr is

distinguishable from this case because her claims arise out of a separate set of facts that occurred

subsequent to her complaint in the 2019 Case.

       Plaintiff is correct that Barr differs from this case because Plaintiff’s retaliation claim

relates to separate events that occurred after she filed the 2019 Case, whereas in Barr, the plaintiff’s

claims in both cases arose out of the nonrenewal of her contract. But there are other differences


                                                   5
  Case 1:20-cv-00191-JTN-SJB ECF No. 18 filed 09/15/20 PageID.74 Page 6 of 8




that make this an even stronger case for applying the claim preclusion/claim splitting doctrine.

While it is true that Plaintiff never formally moved to amend or supplement her complaint in the

2019 Case, she nonetheless placed the May 2019 retaliation claim at issue, which implicates the

constructive amendment doctrine. “Constructive amendments typically occur when a specific

claim is not raised, but the parties by their actions act as if they consent to making the claim a part

of the proceedings.” Static Control Components, Inc. v. Lexmark Int’l, Inc., 697 F.3d 387, 399 (6th

Cir. 2012); see also Stemler v. City of Florence, 126 F.3d 856, 872 (6th Cir. 1997) (“It is well-

settled that the parties may constructively amend the complaint by agreeing, even implicitly, to

litigate fully an issue not raised in the original pleadings.”) (citing 6A C. Wright, A. Miller & M.

Kane, Federal Practice and Procedure § 1493 at 19 (2d ed. 1990)). As noted above, early in the

2019 Case, Plaintiff filed documents relating to the May 2019 retaliation claim that Defendant

reasonably construed as adding the issue to the case. (2019 Case, ECF No. 7 at PageID.45; ECF

No. 7-1 at PageID.51–74.) Although Defendant questioned Plaintiff about these facts during her

deposition, there is no indication that she objected or otherwise asserted that these facts or events

were beyond the scope of the 2019 Case. Moreover, Plaintiff implicitly conceded that the May

2019 retaliation claim was at issue when she listed witnesses who were central to the claim,

including Ted Mattis and Susan (Waha), who participated in the May 2019 meeting in which

Plaintiff received news of the alleged adverse action. (2019 Case, ECF No. 24-1 at PageID.145.)

       It is of no consequence that Plaintiff had not received her right-to-sue letter at the time she

asserted the retaliation claim. The Sixth Circuit recognizes that a right-to-sue letter is not

jurisdictional, but instead is a condition precedent. See Rivers v. Barberton Bd. of Educ., 143 F.3d

1029, 1032 (6th Cir. 1998). “Accordingly, the requirement of obtaining a right-to-sue letter may

be waived by the parties or the court.” Parry v. Mohawk Motors of Mich., 236 F.3d 299, 309 (6th


                                                  6
  Case 1:20-cv-00191-JTN-SJB ECF No. 18 filed 09/15/20 PageID.75 Page 7 of 8




Cir. 2000) (waiving the right-to-sue letter requirement where the plaintiff obtained the letter after

he filed his complaint but prior to its dismissal, as the defendants suffered no prejudice from the

plaintiff’s failure to satisfy the condition precedent). Here, the parties’ conduct shows that they

waived the condition precedent.

       Finally, Plaintiff’s timing in filing her complaint in this case is telling. Plaintiff would have

received the right-to-sue letter around December 15, 2019, see Banks v. Rockwell Int’l N. Am.

Aircraft Operations, 855 F.2d 324, 326 (6th Cir. 1988) (noting the Sixth Circuit’s presumption

that a right-to-sue letter is received five days after the EEOC mails it to the employee), yet, she

did not file her complaint until March 3, 2019—near the end of the 90-day period for doing so. By

that time, mediation had occurred and, according to Plaintiff, the mediator had identified Plaintiff’s

missteps in handling the 2019 Case. (ECF No. 1 at PageID.4.) In short, Plaintiff is using this case

as an improper “second bite at the apple.” Accordingly, I recommend that Defendant’s motion to

dismiss be granted.

                                        III. CONCLUSION

       For the foregoing reasons, I recommend that Defendant’s motion to dismiss (ECF No.

14) be granted and Plaintiff’s complaint be dismissed with prejudice.




                                                  7
  Case 1:20-cv-00191-JTN-SJB ECF No. 18 filed 09/15/20 PageID.76 Page 8 of 8




                                            NOTICE

         OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to

file objections within the specified time waives the right to appeal the District Court’s order.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir.

1981).


Dated: September 15, 2020                                     /s/ Sally J. Berens
                                                             SALLY J. BERENS
                                                             U.S. Magistrate Judge




                                                 8
